Citation Nr: 0016143	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to April 
1996.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim on appeal is based on the 
assignment of the initial rating for a major depressive order 
following the initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  Instead, in Fenderson, the Court held that where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Accordingly, the Board has recharacterized the 
issue on appeal in order to comply with the recent opinion by 
the Court in Fenderson.  

The veteran was afforded a VA examination in October 1998.  
The diagnoses included recurrent major depressive disorder, 
characterized by the examiner as "mild."  However, the 
Global Assessment Functioning Scale score assigned was 50 
percent.  This score contemplates serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social or 
occupational functioning to include no friends and the 
inability to keep a job.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  The examiner 
further commented that the veteran's service-connected 
psychiatric disorder "may currently affect her ability to 
hold down a job."  Accordingly, the Board finds that 
clarification as to the level of severity of the veteran's 
service-connected psychiatric disorder is needed.

Additionally, the VA examination report dated in October 
1998, noted that the veteran was receiving treatment for her 
psychiatric disorder on an outpatient basis with the VA 
located in Jacksonville, Florida.  These records should be 
obtained and associated with the claims file.

Therefore, this case is remanded to the RO for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to October 
1998, should be obtained and associated 
with the claims file. 

2.  All pertinent VA treatment records 
from the VA facility in Jacksonville, 
Florida should be obtained and associated 
with the claims file. 

3.  Thereafter, the RO should refer this 
case to the examiner that conducted the 
October 1998 VA examination, if 
available.  The examiner is to comment 
upon the inconsistency between the 
characterization of the veteran's major 
depressive disorder as "mild" and the 
assignment of the Global Assessment 
Functioning Scale score of 50 percent.  
The examiner should also provide an 
opinion as to whether the veteran is 
demonstrably unable to obtain or retain 
employment due to her service-connected 
major depressive disorder.  If the 
examiner that conducted the October 1998 
VA examination is no longer available, 
the RO should schedule a VA psychiatric 
examination to determine the severity of 
the veteran's service-connected major 
depressive disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  The RO must furnish 
the examiner with a copy of the old and 
revised rating criteria for evaluating 
psychiatric disorders and request that 
the examiner comment as to the presence 
or absence of each symptom and finding 
required under the rating criteria for 
ratings from 50 percent to 100 percent, 
and, where present, the frequency and/or 
severity of each symptom and finding.  
The examiner should also assign a Global 
Assessment of Functioning Scale score and 
explain what the assigned score means.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims file must 
be made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  If an examination is necessary 
under this remand, the veteran is hereby 
notified that it is her responsibility to 
report for the examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until she 
receives further notice; however, she may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


